Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are distinguishable over the prior art of record.  As per claims 1 and 12, the claims include many of the elements of the patented parent application (US Patent No. 10,545,510) such as identifying a subset of a fleet of driverless vehicles not already located at one of a plurality parking locations and assigning vehicles from the subset to respective parking locations based on the number of available spaces and the location of the subset of vehicles.  The claims additional include identifying a first vehicle in the subset in need of service and assigning the vehicle to one of the parking locations based on the needed service and the service capabilities associated with the parking location and then removing the vehicle from the subset prior to assigning parking locations to the remaining vehicles of the subset.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	With regards to the additional elements directed to autonomous vehicle maintenance, the closest prior art appears to be Chase et al. (US 2018/0322775) which monitors autonomous vehicles and removes them from a pool of available vehicles when it is determined that the vehicle requires service [0040-0041] and Minster et al. (US 2017/0278312) which receives maintenance requests from autonomous vehicles and either provides routing information for guiding the vehicle to a maintenance station or dispatches a maintenance vehicle to service the vehicle in situ (Abs.; [0023, 0026, 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661